      8:19-cv-00077-JMG-SMB Doc # 9 Filed: 04/18/19 Page 1 of 1 - Page ID # 80



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

 REDWOOD FIRE AND CASUALTY
 INSURANCE COMPANY,
                                                      NOTICE OF VOLUNTARY
                        Plaintiff,                    DISMISSAL
 v.
                                                      CASE No. 8:19-CV-77
 PROSIGHT SPECIALTY INSURANCE
 GROUP, INC., a New York Corporation;             /
 and MAKSIM SARGYSAN DBA MAXIM
 TRUCKING,

                        Defendants.

        NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

        Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, plaintiff

Redwood Fire and Casualty Insurance Company hereby gives notice that the above captioned

action is voluntarily dismissed, without prejudice.



Dated: April 18, 2019


                                                                              /s/ Luke Henkenius
                                                            Luke Henkenius (NE Bar No. 26226)
                                                               Jeremy Wells (NE Bar No. 24897)
                                                  Redwood Fire and Casualty Insurance Company
                                                                 1314 Douglas Street, Suite 1400
                                                                     Telephone: (531) 484-1188
                                                                     Telephone: (402) 916-3101
                                                                      Facsimile: (402) 916-3350
                                                     Email: lahenkenius@nationalindemnity.com
                                                     Email: jrwells@nationalindemnity.com

                                                              ATTORNEYS FOR PLAINTIFF
